DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Ladder carrying device in line 1 of the claims should likely be A ladder carrying device.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “devive” in line 1 of the claims should likely be “device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least approximately parallel to a longitudinal axis” it is unclear exactly what would be considered at least approximately parallel to a longitudinal axis. It 
Claim 1 recites “beam elements (27) carrying respective guide members (29) made out from, or fixed to mutually facing longitudinal sides” at line 18 of the claim.  It is unclear exactly what this is intended to claim. For this reason the scope of claim 1 is unclear. For the purpose of examination it is assumed “made out from” is intended to mean “formed as part of”.
Claim 1 recites “said rotation element (35) comprising a first plate shaped body (34) fixed to the two mobile beam elements (27) and centrally fixed to an annular rotation means (38) rotatably supporting a second plate shaped body (36) of the support member (9) or fixed to the support member (9) for the at least one ladder (S)” at the end of the claim. It is unclear exactly what this is intended to mean. It is unclear what is considered optional, and specifically what structure would be an alternative to “fixed to the support member (9) for the at least one ladder (S). For this reason the scope of claim 1 is unclear. 
Claim 2 recites “the mobile beam element” It is unclear if this is intended to refer to properties of a single beam element of both of the mobile beam elements and two mobile beam elements are previously recited. For the purpose of examination it is assumed that this is intended to refer to each mobile beam element.

Claim 5 recites “the mobile member” in line 2. Prior instances of mobile members are recited to have one or more mobile member. For this reason it is unclear what “the mobile member” in this case is intended to refer to. For this reason the scope of claim 5 is indefinite. For the purpose of examination it is assumed that “the mobile member” is intended to be each mobile member.
Claims 2-10 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Willis (US 10,189,418 B2), Evans et al. (GB 2468660 A), Hendley et al. (US 7,549,831 B2), Thibault (US 2006/0185933 A1), and Olms et al. (US 5,850,891 A) teach 
Ballez (EP 0796763 B1) and Merigot (EP 0927664 A1) teach a rotational ladder device on a vehicle having rotational means on the side of the vehicle, lack the longitudinal stationary pivot and additional limitations regarding the oscillating element and rotational element.
Stabeno (US 7,427,183 B2) and Berard (US 5,622,299 A) load rotational mechanism on supporting vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/M.T.T./           Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734